Acknowledgment
The amendment filed on February 22, 2022 responding to the Office Action mailed on December 3, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 and 3-9 and 11-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach a display panel, wherein the supporting element comprises a first supporting portion and a second supporting portion connected to the first supporting portion, the first supporting portion is a polyhedron structure disposed inside the bending portion and contacting the bending portion, and the second supporting portion is disposed between the main portion and the bonding portion. 
Regarding claim 9, the prior art does not teach a display panel, comprising a flexible substrate and a supporting element, wherein the flexible substrate comprises a main portion, a bonding portion bent on a back surface of the main portion, and a bending portion connected to the main portion and the bonding portion; wherein the supporting element comprises a first supporting portion and a second supporting portion connected to the first supporting portion, the first supporting portion is a polyhedron structure disposed inside the bending portion and contacting the bending portion, and the second supporting portion is disposed between the main portion and the bonding portion; and wherein an interval is defined between the first supporting portion and the bending portion, and the interval is filled with a sealant. 
Claims 3-8 and 11-16 depend directly or indirectly on claims 1 or 9 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893